Appeal from an order of a Special Term, Supreme Court, Washington County. The complaint has been dismissed for insufficiency. The theory of the action is that defendant is liable to plaintiff because defendant left his automobile in such a “ condition ” that “ it could be *' * * operated by unauthorized persons”; that it was “unlawfully taken and operated” by a 15-year-old boy; that plaintiff’s intestate, 16 years old, was with the boy who had thus taken defendant’s ear; and while plaintiff’s intestate was driving it and attempting to escape police pursuit the car ran into a pole and he was killed. We see no liability here. Order unanimously affirmed, without costs.